Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the circumferential groove being rectilinear in radial cross-section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the circumferential groove being rectilinear in radial cross-section”, is not disclosed in the original disclosure. As best understood the claims are being rejected. It is further noted that the drawings do not show this.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the circumferential groove being rectilinear in radial cross-section” makes the claim unclear since examiner does not know what applicant is trying to claim.
Claim 1, “the oil scraper piston ring being configured…wall”, unclear what structural limitation this is suppose provide (since one is capable of choosing how to use the ring, i.e. for pipe seals or shaft seals or static seals or paper weight or etc.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umeha et al (us4473232) in view of Marshall (US. 1877414A).
Umeha discloses an oil scraper piston ring, comprising: a running face region formed by at least two running face lands (e.g. L1 and L2 in annotated figure below) which are parallel to one another and spaced from one another by a circumferential groove (e.g. CG in annotated figure below) forming a recessed outer circumferential surface (e.g. see figure below) between a mutually adjacent pair of the at least two running face lands (e.g. see figure below), the 

    PNG
    media_image1.png
    366
    378
    media_image1.png
    Greyscale

Umeha discloses the invention as claimed above but fails to disclose the joint is formed by at least two spaced slotted regions which are not directly connected to one another, so that each slotted region formed by a respective slot extends from a respective one of the flank 

    PNG
    media_image2.png
    128
    349
    media_image2.png
    Greyscale


Regarding claim 4: The combination of Umeha and Marshall discloses the invention as claimed above but fails to disclose that the  slotted regions extend at an angle alpha of less than 90° with respect to the flank surfaces. Marshall in figure 9 teaches to have slotted regions on a piston ring that are at an angle that is less than 90 degrees from flank surfaces. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the slotted region of Umeha to be changed to not lie in same circumferential direction as shown in figure 8 and also to have the slotted regions be angled as shown in figure 9 as taught by Marshall to provide improve sealing, resiliency and compressibility (see entire reference of Marshall).
Regarding claim 5: The slotted regions extend at respective different angles beta with respect to flank surfaces (See rejection of claim 4. Also annotated figure below of Marshall).

    PNG
    media_image3.png
    149
    425
    media_image3.png
    Greyscale

Regarding claim 10: The combination of Umeha and Marshall teach slotted regions extend at an angle alpha that is acute with respect to the flank surfaces.

    PNG
    media_image4.png
    149
    401
    media_image4.png
    Greyscale


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Umeha and Marshall.
Umeha and Marshall teach the piston ring be made of metal but do not state cast iron or steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the metal be cast iron or steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see other piston ring patents provided to assignee (Federal Mogul).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Umeha and Marshall.
Umeha and Marshall discloses the claimed invention except the angle to be 45 degrees.  Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the acute angle of Umeha and Marshall to be 45 degrees as a matter of design choice. Furthermore the concept of changing an angle would provide predictable result of better manufacturing of slotted regions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/VISHAL A PATEL/Primary Examiner, Art Unit 3675